PER CURIAM.
John-Tyronne Martin appeals the trial court’s denial of his petition for writ of mandamus to the Department of Corrections (DOC). In that petition, Mr. Martin requested the trial court to order DOC to give him credit on his Florida sentence for the period he was out of custody in Illinois, and for gain time that would have accrued during that period. We affirm the denial of Mr. Martin’s petition without prejudice to him seeking relief from DOC by filing a Form DC3-005, Request for Interview, as required by Florida Administrative Code Rule 33-29.005. See Millard v. State, 503 So.2d 939 (Fla. 1st DCA 1987). After reviewing the record, we are not convinced that the issue of his right to credit and earned gain time from February 21, 1992, when he was released from the custody of the Illinois Department of Corrections, to February 12, 1993, when he was returned to Florida on parole violation charges, has been finally determined in any prior proceeding.
FRANK, C.J., and ALTENBERND and LAZZARA, JJ., concur.